Dear Ms. Portier:
Reference is made to your recent request for the opinion of this office, which has been assigned to the undersigned for research and reply. Specifically, you are interested in determining whether a municipality can charge taxpayers for the costs of tax notices and the postage associated therewith. You are aware that parishes cannot charge these items to taxpayers, and therefore you seek our opinion as to whether the law differs with regard to municipalities.
Our research did not reveal any provision of law which authorizes municipalities to charge taxpayers for the cost of tax notices and related postage. A previous opinion of this office has already determined that a sheriff may not add such charges to tax bills, which opinion was based in part upon the lack of statutory authority for the recovery of those costs. Atty. Gen. Op. 76-1715. Furthermore, in Atty. Gen. Op. 84-46 we determined that a municipality could not add a charge to tax notices for the costs incurred by the municipality for an assessor's tax roll preparation charges.
Based upon the foregoing, it is the opinion of this office that a municipality cannot charge its taxpayers for the cost of tax notices and related postage.
We trust this to be responsive to your request.
Yours very truly,
                               RICHARD P. IEYOUB Attorney General
                               BY: JEANNE-MARIE ZERINGUE BARHAM Assistant Attorney General
RPI:JMZB:jv